Citation Nr: 0204620	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disability has been submitted.


REPRESENTATION

Appellant represented by:	Jeff R. Lynch, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The appellant had active duty in the United States Coast 
Guard from March 1945 to May 1946.

The issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
back disability has been submitted was denied by the Board of 
Veterans' Appeals (the Board) in January 1999.  [The prior 
procedural history of this case may be found in the Board's 
January 1999 decision.]  The appellant appealed the Board's 
January 1999 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  An Appellant's Brief was 
submitted in November 1999 and an Appellee's Brief was 
submitted in June 2000.  

In November 2001, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  The Court ordered the 
appellant in December 2000 to explain why his appeal should 
not be remanded pursuant to the VCAA; the appellant did not 
respond to that order.  On February 9, 2001, the Court 
ordered VA to show cause why the case should not be remanded 
pursuant to the VCAA and the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In response, in March 
2001, an Appellee's Response to Court Order 
Motion for Remand and to Stay Proceedings was filed by VA.  
The Motion requested that the Court remand the Case to the 
Board, in light of the recently-decided case of Holliday v. 
Principi, 14 Vet. App. 280 (2001), in order for the Board to 
determine the applicability of the VCAA.  In May 2001, the 
Court granted the Motion, vacated the Board's decision and 
remanded the matter to the Board.  

The appellant's attorney was sent a letter by the Board in 
October 2001 in which he was advised that he could submit 
additional argument and evidence in support of the appeal 
within 90 days of the date of the letter.  According to an 
April 2002 VA Form 119, Report of Contact, the appellant's 
representative indicated that he had not submitted any 
additional evidence or argument and that he did not intend to 
submit any additional evidence or argument.  

FINDINGS OF FACT

1.  In a February 1971 rating decision, the Department of 
Veteran's Affairs (VA) Regional Office in Fort Harrison, 
Montana (the RO) denied the appellant's initial claim of 
entitlement to service connection for a back disability.  The 
appellant did not appeal that decision.

2.  By rating decision dated December 1993, service 
connection was again denied for a back disability.  The 
appellant did not file a timely notice of disagreement 
relative to that denial.

3.  Evidence submitted since the December 1993 denial of the 
appellant's claim does not bear directly and substantially 
upon the specific matter under consideration.  The evidence 
is cumulative and redundant, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.   


CONCLUSIONS OF LAW

1.  The evidence received since the December 1993 denial of 
service connection for back disability is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The December 1993 decision denying service connection for 
back disability is final and the claim is not reopened.  38 
U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§  3.104(a), 20.302, 
20.1103 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently at the Board pursuant to the Court's May 2001 Order 
which vacated the Board's January 1999 decision and remanded 
the case so that the Board could review the claim in light of 
the VCAA.  The appellant was subsequently given the 
opportunity to submit additional evidence and argument in 
support of his claim, and he declined to do so. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  The Board further observes, 
however, that neither the Appellee's Motion for Remand dated 
March 2001 or the Court's Order dated May 2001 identified any 
specific defects in the Board's January 1999 decision.  The 
only basis for remand stated was the enactment of the VCAA in 
November 2000. 

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations, to include 
the applicability of the VCAA, as required by the Court's May 
2001 Order and Holliday.  Relevant factual and procedural 
background will then be reviewed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for a disease 
which is diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2001).

Finality

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
  
According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


The VCAA

As described in the Introduction, the history of this case at 
the Court revolved in large measure around the enactment of 
the VCAA while the case was pending there.  The case was 
remanded by the Court so that the Board could consider the 
impact of the VCAA on the appellant's claim.  The Board will 
accordingly do so.

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that, like most legislation, the 
VCAA may be subject to interpretation and challenge.  The 
Board is aware that subsequent litigation may shed new light 
on the VCAA, including with respect to its application in 
claims such as this one involving the matter of submission of 
new and material evidence.  The Board believes, in any event, 
that the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

In this regard, the Board notes that, in the July 1997 
Statement of the Case, the RO informed the appellant of the 
provisions of 38 C.F.R. § 3.156.  See the Statement of the 
Case, pages 3-4.  The RO further informed the appellant that 
new and material evidence was needed to reopen his claim.  
Similarly, in the June 1998 Supplemental Statement of the 
Case, the RO provided additional notice to the appellant, 
including the notation that where the determinative issue 
involves medical causation, there must be evidence of a 
medical nexus between the current disability and service and 
that a lay person is not competent to offer a medical 
opinion.  See the Supplemental Statement of the Case, page 2.  
The appellant was again informed that, in order to reopen a 
claim, new and material evidence must be presented.  Finally, 
the Board notes that although the Court's May 2001 Order 
serves to vacate the Board's January 1999 denial and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record.  Examination of the now-vacated 
January 1999 Board decision, which was obviously provided to 
the appellant, reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record, 
including the need for medical evidence of a causal 
connection between the appellant's current back disability 
and service.

It is thus clear from the record that the appellant has been 
provided ample notice as well as ample opportunity to present 
evidence and argument in support of his claim, including 
presenting personal testimony at the April 1998 personal 
hearing at the RO and at a personal hearing before the 
undersigned at the RO in July 1998.  
As discussed above, in an October 2001 letter from the Board, 
the appellant was offered additional opportunity to present 
evidence and argument in support of his claim. 

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the appellant has identified 
no existing unobtained evidence as possibly being new and 
material.  No additional evidence was submitted after July 
1998.  The Board is aware of no specific evidence pertaining 
to any pending claim which exists and which has not been 
obtained, and the appellant and his attorney have pointed to 
none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    

Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
December 1993 denial of the appellant's claim.  Following 
this review, the Board will describe the evidence submitted 
since the December 1993 denial of the claim.  

The "old" evidence

In December 1993, evidence was of record reflecting that the 
appellant entered active service in March 1945 and that he 
was honorably discharged in May 1946.

A March 1945 enlistment physical examination showed that the 
appellant entered service with no spinal abnormalities noted.  
The service medical records do not reflect any back injury 
while in service, nor do they reflect that he was assigned to 
light duty work for any portion of his tour of duty. 

A May 1946 separation of service medical examination showed 
that the appellant entered service with a preexisting back 
condition and had received no treatment therefor.  

In November 1970, the appellant submitted his first 
application for VA compensation benefits.  He requested 
compensation for residuals of a back injury he reportedly 
sustained while at sea in January 1946.  He stated that he 
was in the "no. 2 hole" of a ship, moving cases of canned 
goods, when, due to the ship's rocking, he slipped and fell.  
He stated that he went to sick bay where he stayed and was 
given heat treatments for one week.  He reported that two 
months later, he hurt his back again and was put on light 
duty for the remainder of his service.  The appellant's claim 
for benefits stated that after service he was treated for his 
back injury in 1948 until 1949, in February 1970, in June 
1970 and in September 1970.  

Though it was not noted in the application for benefits, the 
appellant also sought medical treatment in June 1950 for a 
back injury.  In June 1950, H.M.B., M.D., saw the appellant 
for an injured back.  Dr. B. noted that, according to the 
appellant (who was a lumberjack), a log struck a glancing 
blow across the appellant's back, creating pain and 
discomfort in the lumber spine area.  The pain radiated down 
his thighs.  There was no previous history of a back injury 
then noted.   

In January 1971, J.A., M.D., submitted a letter describing 
his treatment of the appellant.  The letter stated that the 
appellant had low back pain for many years and since about a 
year prior it had been going into his groin and left leg.  
The letter also stated that the appellant was a heavy 
construction laborer.

In a February 1971 VA rating decision, service connection was 
denied for a back disability.  The RO noted that the 
appellant's service medical records were silent as to the 
existence of an in-service back injury, and that the only 
notation found in the service medical records reported that 
the appellant had an old back injury prior to entering 
service.  The notation reflected that there was no diagnosis 
then made, and the appellant did not then have a disability.  
In sum, the RO concluded that the evidence submitted by the 
appellant failed to establish that the appellant's back 
disability was incurred in or aggravated by his military 
service.  

The appellant sought to reopen his claim in August 1971.  He 
submitted his medical records from H.W.R., M.D.  After an 
August 1971 medical examination, Dr. R. stated that the 
appellant complained of pain in his back across the 
lumbosacral level, which radiated down his left leg.  Dr. R. 
noted that the appellant first had trouble with his back in 
February 1970.  His back trouble reportedly started when he 
stepped out of his trailer onto icy ground, falling flat on 
his back.  Dr. R. opined that the appellant then appeared to 
have an unstable back.  He recommended that the appellant 
have a spinal fusion in order to stabilize the lumbosacral 
spine.

A July 1985 hospital discharge summary stated that the 
appellant was diagnosed with lumbar stenosis.  It was also 
noted that he had a 13-year history of low backache and left 
leg pain.  

In an August 1985 medical record operation report it was 
noted that the appellant had a partial hemilaminectomy for 
disc excision and a spinal fusion in 1973.  The report noted 
that over the past several years, the patient has had chronic 
low back pain radiating into the "right-greater-than-left 
leg."
 
In a January 1988 discharge summary report, it was noted that 
the appellant was admitted to a VA Medical Center (VAMC) in 
Seattle, Washington, for an unrelated disability.  The 
appellant denied any leg or back pain, numbness or motor 
changes.  After an examination, a spine film showed an old 
laminectomy site, confirming that there were no signs of 
osteomyelitis.

In April 1990 the appellant was admitted to a VA medical 
facility for low back pain and pain in the right leg.  In a 
medical report it was noted that the appellant had a history 
of recurrent low back pain.  It was also noted that after 
multiple lumbar surgeries, there seemed to be improvement 
after his last surgery in 1985.  The report continued, 
however, that the appellant experienced a sudden and 
progressive onset of pain in the medial/anterior right thigh 
and the right buttock as well as low back pain occurring 
after swinging a hammer.  

A December 1991 VA medical certificate states that the 
appellant complained of severe pain from his right hip, 
radiating down his leg to his mid calf with numbness down his 
right leg.  The appellant reported that the symptoms stemmed 
from an injury sustained in the Coast Guard.  The appellant 
reported that he was hit in the middle of his back with a 
case of coffee while on board ship.  In January 1992, the 
appellant submitted another application for compensation or 
pension.  In this application, he described the nature of his 
injury as a back injury to the small of his back, sustained 
when a case of coffee fell thirty feet, hitting his back 
while he was bent over stacking other supplies on ship.

The December 1993 RO decision

The December 1993 RO denial of the appellant's claim for 
service connection noted that the appellant's medical records 
were negative for a back condition, save a separation 
examination notation indicating a pre-service history of an 
old back injury with no disability or treatment shown at the 
time of separation.  The RO noted that recent VA examination 
findings revealed evidence of previous back surgery with 
limited motion of the back.  It also noted that low back x-
rays demonstrated marked degenerative changes with joint 
space narrowing in various places throughout the lumbar 
vertebra.  The RO found that this evidence was not new and 
material evidence necessary to reopen the claim of service 
connection for a back condition. The RO noted that this 
evidence merely showed continued findings of low back 
disability.  Although this evidence was considered new, it 
was not considered material in that it reported current 
findings rather than findings associated with the appellant's 
service. 

The record reflects that the appellant did not challenge the 
December 1993 rating decision by the filing of a notice of 
disagreement.  The December 1993 rating decision represents 
the last unappealed rating decision of record with regard to 
the appellant's claim of service connection for a back 
disability.  See Evans, supra.

The additional evidence

In February 1997, the appellant sought to reopen his claim of 
service connection for his back disability.  The appellant 
claimed that his back disability was caused during his 
service with the U.S. Coast Guard.  He reported that while on 
board ship, a box of coffee fell thirty feet and hit him in 
the lower back, whereafter he was taken to the ship's 
infirmary.

The additionally submitted evidence includes a lay statement 
from R.L.H., a former service colleague of the appellant.  
With respect to the appellant's alleged back injury that the 
appellant reportedly sustained aboard his ship, Mr. H. stated 
that he learned of the accident a few hours after it happened 
and then went to visit the appellant in sick bay.  He stated 
that after the accident, the appellant was placed on light 
duty from which he was never released.  However, Mr. H. did 
not see the accident.  

Further evidence submitted by the appellant since the last 
unappealed rating decision of December 1993 includes a lay 
statement from the appellant's sister, Mrs. B.J.L., and 
testimony from the appellant at an April 1998 personal 
hearing and a July 1998 Travel Board hearing.  

The lay statement of the appellant's sister, Mrs. L., notes 
that the appellant was in excellent physical health upon 
entering the Coast Guard and that he did not have any back 
injuries of any kind prior to entering the Coast Guard. 

At the April 1998 personal hearing, the appellant recounted 
the events which allegedly led to his current back 
disability.  He testified that, while on board ship, he was 
down in the number five hull getting food supplies, when a 
case of coffee fell from 30 feet and hit him.  After the 
accident three or four men grabbed him and took him to sick 
bay.  He testified that he was in sick bay for about six 
hours.  After that he got up and walked out.  He was placed 
on light duty from that point on.  Transcript (T.6).  The 
appellant conceded that his claim was originally denied 
because there was no verification of an in-service 
incurrence.  (T.9, 10).

At the July 1998 Travel Board hearing, the appellant again 
described the accident in service which allegedly resulted in 
his injured back.  The appellant testified that a thirty 
pound box of coffee fell about 35 or 40 feet and hit him.  
Transcript (T.7).  The appellant testified that he was hit 
across the small of the back, right across the spine.  After 
6 or 8 hours in sick bay he got up and walked out after being 
examined by a pharmacist's mate.  He spent the next two weeks 
in his quarters. (T.8).
The appellant further testified that after he was discharged 
from service his back bothered him for 2 or 3 years.  He 
testified that he went to a chiropractor who gave him heat 
treatments.  He also testified that he was never on the 
chiropractor's books, and that the chiropractor did not keep 
very good records. (T.9).

No additional evidence was submitted after July 1998.  The 
subsequent procedural history of this case has been set forth 
in the Introduction above.  
 
Analysis

Initial matter - Bernard v. Brown

In its May 1997 rating decision, the RO reviewed the 
additional evidence submitted by the appellant since the last 
final unappealed rating decision under the then current 
"reasonable possibility" standard.  See Colvin v. Brown, 1 
Vet. App. 171, 174 (1991).    The Board has reviewed the 
additional evidence in this case accordance with the current 
standard, subsequently articulated in the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In that case, it was held that decisions as to 
whether evidence can be considered as new and material must 
be based on a factual determination as to whether the 
evidence is new (not merely cumulative or redundant) and 
material (relevant and probative with respect to an issue) 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the Board has applied 
a different legal standard as to whether the appellant has 
submitted new and material evidence, it must be determined 
whether the appellant has been prejudiced thereby. 

In this case, the Board notes that the appellant's essential 
and consistent contention is that his present back disability 
was incurred in service.  He has consistently been advised by 
the RO of the necessity of submitting evidence that would 
show a medical linkage between his back disability and his 
military service.  In this respect, the RO's adjudication of 
the claim via the then-current but now obsolete Colvin 
standard cannot result in prejudice to the appellant.  
Because the RO focused upon the issue of reopening, it 
provided the appellant with the same information it would 
have regardless of the standard applied.  Moreover, any 
deficiencies in the 1997 adjudication have since been 
rectified by application of the Hodge standard by the Board.  
The appellant, now age 75, and his attorney have not 
suggested that this case be returned to the RO for additional 
adjudication.  The Board concludes that the appellant has 
been accorded ample opportunity to fully present his claim, 
and the Board's adjudication of the claim using the more 
lenient Hodge standard is not prejudicial to the appellant.

Discussion

The appellant has petitioned to reopen a previously denied 
claim of entitlement to service connection for a back 
disability.  The appellant's claim of entitlement to service 
connection was first denied in a February 1971 RO rating 
decision.  The appellant was notified of that decision by 
letter later that month.  He did not appeal that decision.  
Thereafter, he submitted additional evidence in efforts to 
reopen his claim.  The last final denial of the appellant's 
claim was in December 1993.  Because the appellant did not 
appeal that decision within the requisite time, it became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2001).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  With respect to the present 
appeal, the last final disallowance of the appellant's claim 
of entitlement to service connection for a low back 
disability is the unappealed December 1993 RO decision.  
Therefore, the Board must review the additional evidence 
submitted since the RO's December 1993 in order to determine 
whether the evidence is new and material.

As noted above, the Court did not identify any errors in the 
Board's January 7, 1999 decision.  The appellant's attorney 
has submitted no additional argument recently.  The Board has 
therefore reviewed his submission to the Court, as well as 
the response of the Secretary of VA, in hopes that such will 
be of assistance to it in deciding this case.

According to the Appellant's Brief, received by the Court in 
November 1999, the April 1997 statement from R.L.H. is 
critical to the appellant's claim because it proves 
"conclusively" that the appellant injured his back in service 
in 1946 and because it "conclusively" disproves that any 
injury preexisting the appellant's service was not aggravated 
by service (Appellant's Brief, page 7).  It is also contended 
in the Brief that the question of the medical causation of 
the appellant's current disability is not an issue presented 
in this matter and that the only issue presented to the Board 
by the appellant's appeal is whether the statement from 
R.L.H. is new and material evidence (Appellant's Brief, page 
8).  

According to the June 2000 Appellee's Brief, while the 
statements from R.L.H. and Mrs. L. are new and presumed 
credible, they are not material because they do not serve to 
clinically link the appellant's current disorder to his 
service or specifically identity the nature of the service 
injury that the appellant sustained (Appellee's Brief, page 
15).  It was also noted in the Appellee's Brief that the 
appellant was notified in the June 1998 Supplemental 
Statement of the Case that he needed to submit medical nexus 
evidence relating his current back disability to an in-
service injury (Appellee's Brief, page 18).

The Board will review the new evidence in accordance with the 
findings in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
that case it was held that decisions as to whether evidence 
can be considered as new and material must now be based on a 
factual determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant and 
probative with respect to an issue) and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board in essence must determine if the new 
evidence bears directly on the reasons for the prior denial 
of the issue and is so significant that it must be 
considered.

The previous denials of the appellant's claim, most recently 
in December 1993, were grounded in the lack of evidence which 
related the appellant's back problems to his World War II era 
service. 

The Board does not dispute the contention advanced by the 
appellant's attorney that there is evidence, in the form of 
lay statements, that the appellant injured his back during 
service.  In addition, the Board believes that the matter of 
a pre-existing back disability, referred to in the report of 
separation physical examination, is irrelevant in light of 
the statutory presumption of sound condition on enlistment.  
See 38 U.S.C.A. § 1111 (West 1991).  The Board wishes to make 
it clear, however, that it disagrees with the contention of 
the appellant, through his attorney, to the effect that the 
only evidence which is required to reopen the claim is 
evidence of an in-service back injury.  Such evidence, in the 
form of the appellant's own statements, was in fact of record 
before December 1993 and is not being questioned.  Rather, 
what is required is medical evidence linking such in-service 
injury to the appellant's current back problems.  As noted 
above, the appellant has been informed of the need for such 
evidence in the June 1998 Supplemental Statement of the Case 
as well as in the Board's previous decision in January 1999 
and in the Brief of the Secretary of VA to the Court.  No 
such evidence has been forthcoming.

Having carefully examined the evidence of record received 
since the December 1993 denial of his claim, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
As will be discussed in greater detail below, the additional 
evidence does not provide the vital medical link between an 
in-service injury and the appellant's current back 
disability.

With respect the April 1997 statement from R.L.H., the 
appellant's service colleague, the Board notes, as pointed 
out in the June 2000 Appellee's Brief, that R.L.H.'s 
statement is presumed credible under Justus.  Notwithstanding 
this, the statement of R.L.H. is not material because it does 
not serve to link the appellant's current back disorder to 
service or any incident thereof.  The statement can be taken 
to establish that the appellant sustained  a back injury 
during service.  This statement is thus duplicative of 
previous statements made by the appellant to that effect.  
R.L.H.'s statement does not purport to link that injury to 
the appellant's current back disorder.  In other words, what 
is crucial to the outcome of this case is not whether the 
appellant injured his back during service; it is whether that 
injury is related to the appellant's current back problems.  
Mr. R.L.H.'s statement does not address that question, and it 
therefore is not new and material evidence.  Moreover, even 
if R.L.H.'s statement could be read as an attempt to 
establish a nexus between the appellant's service and his 
current back disability, it is now well-established that a 
layperson without medical training is not qualified to a 
render medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The statement of Mrs. L., the appellant's sister, is also not 
material.  Mrs. L.'s report states that the appellant entered 
service without any prior back disabilities or limitations.  
Her statement does not, however, address the source or cause 
of the appellant's current disability.  The effect of the 
statement is to imply that since the appellant did not have a 
prior back problem it must have been incurred during service.  
That implication, however, is not sufficient to clinically 
link the appellant's current disorder to his service, or 
identify specifically the nature of the injury that the 
appellant sustained.  See Espiritu, supra.  This statement 
does not bear directly on the reasons for the prior denial of 
the issue and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The evidence added to the record includes the appellant's own 
accounts of the in-service injury.  These accounts of his 
injury, although presumed true via Justus, are essentially 
cumulative of past accounts and cannot be deemed to be new or 
material.  
While the appellant himself has asserted that his current 
back disability is related to his military service, as 
discussed above, he lacks the capability to provide medical 
evidence, which requires specialized knowledge, skill, 
experience, training or education.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108." 

In short, the appellant has not submitted competent medical 
evidence which serves to link his current back condition to 
the reported injury during service.  In the absence of 
competent medical evidence of record demonstrating that the 
appellant's current back disability is the result of his 
military service, the Board finds that his attempt to reopen 
his claim of entitlement to service connection for a back 
disability is unsuccessful.  The evidence which has been 
presented since December 1999 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, supra.  The recently submitted 
evidence not being new and material, the claim of service 
connection for back disability is not reopened and the 
benefit sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

